     Case 8:19-cr-00061-JVS Document 351 Filed 10/14/20 Page 1 of 6 Page ID #:5500




 1   H. Dean Steward, SBN 85317
     107 Avenida Miramar, Ste. C
 2   San Clemente, CA 92672
     Tel (949) 481-4900
 3   Fax (949) 497-6753
 4   Attorney for Defendant
     MICHAEL JOHN AVENATTI
 5
 6
                              UNITED STATES DISTRICT COURT
 7
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                   SA CR No. 19-061-JVS
10               Plaintiff,                      DEFENDANT’S EX PARTE
                                                 APPLICATION FOR AN ORDER
11                      v.                       EXTENDING DEFENDANT’S
                                                 TEMPORARY RELEASE
12   MICHAEL JOHN AVENATTI,
13               Defendant.
14
15
16         Defendant MICHAEL JOHN AVENATTI (“Mr. Avenatti”) by and through his
17   counsel of record, H. Dean Steward, hereby files this Ex Parte Application for an Order
18   Extending Defendant’s Temporary Release for 28 days.
19
      Dated: October 14, 2020                 Respectfully submitted,
20
21
                                             /s/ H. Dean Steward
22                                            H. DEAN STEWARD
23                                            Attorney for Defendant
                                              MICHAEL JOHN AVENATTI
24
25
26
27
28
     Case 8:19-cr-00061-JVS Document 351 Filed 10/14/20 Page 2 of 6 Page ID #:5501




 1         Pursuant to this Court’s prior Orders, Defendant Michael John Avenatti
 2   (“Mr. Avenatti”) is presently on temporary release and home confinement in
 3   Venice, California. If necessary, the defense is prepared to file a formal noticed
 4   motion to extend Mr. Avenatti’s temporary release for sixty (60) days for the
 5   reasons set forth in (a) the Opposition [Docket No. 271] to the Government’s
 6   Motion to Terminate and Not Further Extend Defendant Michael John Avenatti’s
 7   Temporary Release, which is pending, and (b) the accompanying declarations filed
 8   with the Opposition, including that of board-certified infectious disease specialist
 9   Dr. F. Ramzi Asfour (under seal) [Docket No. 280]. Absent a further extension,
10   Mr. Avenatti will be required to self-surrender on Tuesday, October 20, 2020.
11         A comparison of the data from March/April, when Mr. Avenatti was ordered
12   released to home confinement, and today demonstrates that the current risks and
13   fallout from the COVID-19 pandemic are far greater now in the Central District.
14   See, e.g., Exhibit A to Docket No. 271 (extensive comparison of the data and citing
15   to multiple sources). The rate of infection is higher; the rate of death is higher; the
16   rate of hospitalization is higher; the number of cases has exploded; and the number
17   of deaths is far greater. According to Johns Hopkins University, California has
18   now surpassed 858,000 confirmed cases statewide – the most in the nation (a
19   18,650% increase over when Mr. Avenatti was ordered released and California had
20   4,600 cases in total). Over 16,600 deaths have also been recorded in the state (a
21   15,000% increase over when Mr. Avenatti was ordered released and California had
22   110 deaths in total). Further, when Mr. Avenatti was ordered released, Orange
23   County had a total of 3 deaths and 321 cases – those numbers are now routinely
24   matched or exceeded every two days at most and the county has now recorded over
25   1,340 deaths and 55,900 cases according to the Orange County Health Department,
26   an over 44,600% and 17,400% increase, respectively. Comparing the March/April
27   data for Los Angeles County to today is even more stark.
28
                                                1
     Case 8:19-cr-00061-JVS Document 351 Filed 10/14/20 Page 3 of 6 Page ID #:5502




 1         There is nothing indicating that the risks associated with the pandemic are
 2   presently declining in Los Angeles and Orange County. And virtually no non-
 3   political experts are predicting a further decline in cases and deaths, or a return to
 4   normalcy in Los Angeles and Orange counties, in the coming weeks. In fact, case
 5   numbers in the counties appear to be rising again after starting to decline this past
 6   Summer and are recording numbers not seen since August. This past Sunday,
 7   Orange County registered 244 new cases and last Saturday, the county reported 24
 8   COVID-19 deaths. Neither Orange County nor Los Angeles County is on pace to
 9   qualify for a less restrictive tier. Recently, California’s Health and Human
10   Services Secretary, Dr. Mark Ghaly, announced that he expects hospitalizations to
11   increase in the state 89% by mid-November. He also stated yesterday in the Los
12   Angeles Times that California was getting ready to “go into what is going to be
13   hard time with COVID, given flu, given cooler weather and much of the increased
14   spread that we’re seeing across the nation and the globe.”
15         Meanwhile, medical expert after medical expert is predicting a second wave
16   that will likely be far more deadly and pervasive than the first wave, including in
17   California and in the Central District. Each day brings a slew of experts who are
18   predicting serious problems in the weeks and months ahead. Dr. Anthony Fauci
19   warned on Monday afternoon that the situation with the current data and flu season
20   approaching was alarming: “I hope these numbers . . . jolt the American public
21   into the realization that we really cannot let this happen - because it’s on a
22   trajectory of getting worse and worse. And that’s the worst possible thing that can
23   happen as we get into the cooler months.” He added on Monday evening, “We’re
24   in a bad place now, we’ve got to turn this around.” As of Monday, 31 states had
25   reported more new COVID-19 cases this past week compared to the previous week
26   according to Johns Hopkins University. Nine states reported record-high COVID-
27   19 hospitalizations on Sunday. In more than 15 states, the test positivity rate is
28
                                                2
     Case 8:19-cr-00061-JVS Document 351 Filed 10/14/20 Page 4 of 6 Page ID #:5503




 1   over 10%. The latest forecast of a widely used model (the University of
 2   Washington) projects another 181,000 deaths in the United States by February.
 3   Approximately 50,000 new infections are now being reported on a regular daily
 4   basis across the nation and the 7-day moving averages for the nation, California,
 5   and Orange and Los Angeles counties are still far higher than when Mr. Avenatti
 6   was released (and are getting worse). Over 57,000 cases were reported nationwide
 7   last Friday, a nearly two-month high. New York (the venue of Mr. Avenatti’s
 8   other two criminal matters) is also experiencing a resurgence, with some areas
 9   being placed under severe restrictions in the last week. And the first case of re-
10   infection was just discovered (involving a 25-year-old Nevada male who got much
11   sicker the second time around).
12         In addition, the risks to Mr. Avenatti were he to contract the virus remain
13   significant according to expert Dr. F. Ramzi Asfour. See Declaration of Dr. F.
14   Ramzi Asfour (under seal) and attached report (attesting to the risks to Mr.
15   Avenatti’s health conditions and the risks to him were he to be remanded) [Docket
16   No. 280]. And in July, the American Medical Association confirmed that
17   “COVID-19 case rates have been substantially higher and escalating much more
18   rapidly in prisons than in the U.S. population.” The Journal article further provides
19   a telling chart on the rate of coronavirus infection in prisons versus the wider
20   population, and there can be no dispute – prisons are vastly more dangerous. See
21   B. Saloner, Ph D., et al., Covid-19 Cases and Deaths in Federal & State Prisons, J.
22   Am. Med. Assoc. (July 8, 2020). The researchers found that the infection rate for
23   prisoners was 5.5 times higher than the U.S. population and the death rate in the
24   prison population was 3.0 times higher. Other data shows that the risk remains
25   exceedingly high in jails and prisons. See, e.g., charts at end of Exhibit A to
26   Docket No. 271.
27
28
                                               3
     Case 8:19-cr-00061-JVS Document 351 Filed 10/14/20 Page 5 of 6 Page ID #:5504




 1         Accordingly, in order provide additional time for the Court to rule on the
 2   government’s pending motion and for the Court and the parties to address any
 3   further motion by the defense (to be filed if necessary), as well as examine the data
 4   relating to the virus in the interim time period, defendant respectfully requests that
 5   the Court extend his temporary release 28 days to November 17, 2020 under the
 6   same conditions previously ordered.
 7         Counsel for the defendant and the government conferred and the
 8   government’s position is as follows: “The government opposes defendant’s ex
 9   parte application and request for a 28-day extension of his temporary release. The
10   government does not believe any further extensions should be granted until the
11   Court rules on the government’s pending motion to terminate and not further
12   extend defendant’s temporary release. As there is already a hearing scheduled for
13   Monday, October 19, there is no need to address an extension of defendant’s
14   temporary release at this time. Any further issues relating to defendant’s
15   temporary release can be addressed with the Court at the upcoming motions
16   hearing and status conference.” The defense disagrees as the hearing on the pre-
17   trial motions is only one day before October 20 (the current surrender date), is
18   already packed with issues and motions, and will not allow for the benefit of
19   additional data relating to the pandemic.
20
21    Dated: October 14, 2020                Respectfully submitted,
22
23                                            /s/ H. Dean Steward
                                             H. DEAN STEWARD
24
                                             Attorney for Defendant
25                                           MICHAEL JOHN AVENATTI
26
27
28
                                                 4
     Case 8:19-cr-00061-JVS Document 351 Filed 10/14/20 Page 6 of 6 Page ID #:5505




 1
                               CERTIFICATE OF SERVICE

 2         I, H. Dean Steward, am a citizen of the United States, and am at least 18 years
 3
     of age. My business address is 107 Avenida Miramar, Ste. C, San Clemente, CA
 4
 5   92672. I am not a party to the above-entitled action. I have caused, on October 14,

 6   2020, service of the defendant’s:
 7
      EX PARTE APPLICATION FOR AN ORDER EXTENDING DEFENDANT’S
 8
 9                                TEMPORARY RELEASE

10   on the following party, using the Court’s ECF system:
11
     AUSA BRETT SAGEL AND AUSA JULIAN ANDRE
12
13   I declare under penalty of perjury that the foregoing is true and correct.

14   Executed on October 14, 2020
15
16                                           /s/ H. Dean Steward

17                                           H. Dean Steward

18
19
20
21
22
23
24
25
26
27
28
                                               5
